Exhibit 10.1

Amendment No. 3 to
December 16, 1996 Employment Agreement

        AGREEMENT made this 17th day of May 2005 between CONMED Corporation and
Eugene R. Corasanti as follows:

        WHEREAS, CONMED Corporation and Eugene R. Corasanti have agreed to amend
two provisions of his Employment Agreement.

        NOW, THEREFORE, in consideration of One Dollar and all other good and
valuable consideration the parties hereto do hereby agree that Section 4(b) of
the Employment Agreement of Eugene R. Corasanti is hereby deleted in its
entirety and replaced with the following:

          Existing Arrangement. In addition to your base annual salary, the
Company shall establish a deferred compensation account on your behalf, which
shall be credited with the amount of $100,000 on December 31, 1997 and on each
subsequent December 31 during the term of this Agreement through December 31,
2004. This account shall also be credited on December 31, 2001 and each December
31 thereafter with an amount equal to interest on the amount outstanding in the
account on the day prior to such December 31 at the rate of 10% per annum.
Commencing within 60 days after retirement or termination of employment, the
Company shall pay you, for 120 months, an amount equal to the amount then
outstanding in the deferred compensation account divided by the number of
payments remaining to be made. The account shall be reduced by the amount of any
payments and shall continue to be credited with interest annually on the amount
outstanding in the account. You may elect to receive payments over a period of
less than 120 months (including a lump sum), provided that your election is made
prior to the beginning of the year before the year of your retirement or
termination of employment. In the event of your death the Company shall make
payments to your estate. Such payments to your estate shall be made in the same
manner as specified above, except that such payments shall commence within one
month of your death. You understand and agree, and the Company agrees, that the
deferred compensation account is solely a bookkeeping account, does not
represent a segregated amount of money for your benefit, and that you shall not
have by virtue of this Agreement a security interest in the foregoing account or
in any assets or funds of the Company.


          Future Arrangement. In addition to your existing deferred compensation
account above, the Company shall establish another deferred compensation account
on your behalf, which shall be credited with the amount of $100,000, or any
amount greater than $100,000 as the Compensation Committee and Board of
Directors may determine, on December 31, 2005 and on each subsequent December 31
during the term of this Agreement. This account shall also be credited on
December 31, 2006 and each December 31 thereafter with an amount equal to
interest on the amount outstanding in the account on the day prior to such
December 31 at a rate of 10% per annum. Commencing six months and one day after
retirement or termination of employment (or any earlier date after such
retirement or termination as may be




--------------------------------------------------------------------------------


  permitted under Section 409A of the Internal Revenue Code), the Company shall
pay you, for 120 months, an amount equal to the amount then outstanding in the
deferred compensation account divided by the number of payments remaining to be
made. The account shall be reduced by the amount of any payments and shall
continue to be credited with interest annually on the amount outstanding in the
account. In the event of your death the Company shall make payments to your
estate. Such payments to your estate shall be made in the same manner as
specified above, except that such payments shall commence within one month of
your death. You understand and agree, and the Company agrees, that the deferred
compensation account is solely a bookkeeping account, does not represent a
segregated amount of money for your benefit, and that you shall not have by
virtue of this Agreement a security interest in the foregoing account or in any
assets or funds of the Company.




/s/ Eugene R. Corasanti
Eugene R. Corasanti CONMED CORPORATION

By: /s/ Daniel S. Jonas


2